Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:18-cv-02488-STV

Trevor L. Alverson,

Plaintiff,

v.

BC Services, Inc.,

Defendant.


                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                         PURSUANT TO FED.R.CIV.P. 56


        COMES NOW the Defendant, BC Services, Inc. (the “Defendant”) by and through,

LASZLOLAW, and hereby submits its Motion for Summary Judgment Pursuant to Fed.R.Civ.P. 56

(“Motion”), and in support thereof, states as follows:

        I.      INTRODUCTION AND PROCEDURAL HISTORY

        On September 28, 2018, Plaintiff filed the instant action against Defendant, BC Services,

Inc. See Complaint, Doc. No. 1. In the Complaint, Plaintiff alleges that Defendant violated two

provisions of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”),

after sending a collection letter to Plaintiff (hereafter the “Letter”). Specifically, Plaintiff alleges

Defendant failed to comply with 15 U.S.C. §§ 1692e, and 1692f Id., ¶¶ 24 - 30. Plaintiff contends

that the contents of the Letter are false, and the Letter is deceptive or misleading in violation of 15

U.S.C. § 1692e. In this regard, Plaintiff takes issue with the statement in the Letter that reflects

“Interest: $0.00.” Complaint, ¶26. Plaintiff contends that the statement in the Letter that $0.00

interest is owed falsely represents the amount due on the debt. Complaint, ¶27. Plaintiff contends

that no additional charges can lawfully be added to the amount due. Complaint, ¶28. Plaintiff also

                                                   1
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 2 of 14




alleges that the Letter violates 15 U.S.C. 1692f because it suggests that Defendant can collect

interest that it is not authorized to collect. Complaint, ¶31.

        The Letter clearly indicates no interest was owed at the time the Letter was sent. The Letter

creates no confusion whatsoever as to the balance due, as zero means zero. Furthermore, pursuant

to C.R.S. 5-12-101, et seq. interest could have legally been added to the account at issue (hereafter

the “Account”). Additionally, this matter is outside the FDCPA because the amount in controversy

is “zero.” As set forth below, and based upon the undisputed facts in the record, Defendant did

not violate the FDCPA, and this Court should find, as a matter of law, that Defendant did not

violate the FDCPA. Accordingly, Defendant is entitled to summary judgment in its favor with

respect to Plaintiff’s claims in this case.

        II.     SUMMARY JUDGMENT STANDARD

        Summary judgment under Fed.R.Civ.P. 56 is appropriate when “…the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In deciding

a motion for summary judgment, all facts and inferences drawn must be viewed in the light most

favorable to the responding party when determining whether a genuine issue of material fact exists

for summary judgment purposes. Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1050 (9th

Cir. 1995). However, under Rule 56, “the mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

        Summary Judgment under Rule 56 is regarded “as an integral part of the Federal Rules”



                                                   2
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 3 of 14




and is designed “‘to secure the just, speedy, and inexpensive determination of every action.’”

Celotex Corp., 477 U.S. at 327. Thus, Rule 56 must be construed with due regard not only for the

rights of persons asserting claims that are adequately based in fact, but also for the rights of entities

opposing such claims to demonstrate prior to trial that the claims have no basis. Id. No longer may

a plaintiff avoid summary judgment by presenting a “merely colorable” claim or “a scintilla” of

evidence. See, Anderson, 477 U.S. at 250-251. Rather, in the face of a properly supported motion

for summary judgment, a plaintiff must offer significant probative evidence tending to support the

complaint. Id. at 256.

        III.    ARGUMENT

                A. DEFENDANT DID NOT VIOLATE THE FAIR DEBT
                   COLLECTION PRACTICES ACT

        The stated purpose of the FDCPA is "to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses." 15 U.S.C. § 1692(e). Importantly, the FDCPA was

enacted as a “shield” and not a “sword.” Emanuel v. American Credit Exch., 870 F.2d 805, 808

(2nd Cir. 1989). Where a debt collector’s conduct “in no way exemplifies the abusive behavior or

false or misleading practice that Congress had in mind when it enacted the FDCPA,” then there is

no violation. Morse v. Dun & Bradstreet, Inc., 87 F. Supp. 2d 901, 903-04 (D. Minn. 2000).

        15 U.S.C. § 1692e states: “[a] debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” This section of the FDCPA

also provides numerous non-exclusive examples of what amounts to a violation of this provision.

See, 15 U.S.C. § 1692e (1)-(16). The statute also prohibits debt collectors from using “unfair or

unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. 1692f . The statute

                                                   3
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 4 of 14




further states it is a violation to attempt to collect “any amount ... unless such amount is expressly

authorized by the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1). When

considering claims pursuant to §§ 1692e and 1692f of the FDCPA, courts apply the “least

sophisticated consumer” standard. Villanueva v. Account Discovery Systems, LLC, 77 F.Supp. 3d

1058, 1072 (D. Colo. 2015). While the Tenth Circuit has not expressly adopted this standard it

has, “in an unpublished opinion, ‘applied an objective standard, measured by how the least

sophisticated consumer would interpret the notice received from the debt collector.’” Id (citing

Ferree v. Marianos and Shaprio & Marianos, 129 F.3d 130 (10th Cir. 1997).                 The “least

sophisticated consumer standard” is not meant to impose liability for “bizarre or idiosyncratic”

interpretations of collection notices and preserves a quotient of reasonableness. See Cloman v.

Jackson, 988 F.2d 1314, 1319-20 (2nd Cir. 1993)(citation omitted); see also White v. Goodman,

200 F.3d 1016, 1020 (7th Cir. 2000)(“The Act protects the unsophisticated debtor, but not the

irrational one.”). As described by the court in Sullivan v. Credit Control Services, Inc., 745 F.

Sup. 2d 2 (D. Mass. 2010):

               In order to be workable, the standard must presume some level of
               sophistication and intelligence on the part of the consumer. At a minimum,
               the consumer must be capable of reading and interpreting a document that
               is written in plain English. Moreover, the consumer must be capable of
               understanding a document that contains certain types of information, some
               of which are legal concepts that are required to be included as a matter of
               law.

Id., at 8 (citing Fed. Home Loan Mortg. Corp. v. Lamar, 503 F. 3d 504, 509-10 (6th Cir. 2007) and

Cloman, 988 F. 2d at 1319). As described in greater detail below, even if a statement is “false” in

a technical sense, it is not actionable unless the false statement is “materially” false because mere

technical falsehoods would not mislead a “least sophisticated” consumer. See Wahl v. Midland

Credit Management, Inc., 556 F.3d 643 (7th Cir. 2009); Donohue v. Quick Collect, Inc., 2010 U.S.


                                                  4
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 5 of 14




App. LEXIS 772, *18-19 (9th Cir. January 13, 2010).

       Here, Plaintiff alleges that a collection letter that stated Plaintiff owed “Interest: $0.00” is

somehow confusing, misleading, and unconscionable in violation of 15 U.S.C. §§ 1692e and

1692f. Complaint, ¶¶24 – 31. Plaintiff’s allegation that “Interest $0.00” is confusing is not only

a “bizarre” or “idiosyncratic” reading of the collection Letter, it is simply absurd. Zero means zero

– no interest was owed and no interest was being sought at the time the Letter was sent. SOF, ¶5,

Exhibit B, ¶6; Exhibit C. The Letter did not state or imply anything about accruing interest; it

simply stated that Plaintiff owed zero interest. Exhibit C. The Letter accurately reflected the

amount owed by Plaintiff to Defendant at the time. SOF, ¶8; Exhibit B, ¶9. Thus, Plaintiff fails to

show that the alleged misrepresentations are material and Plaintiff’s claims as a result should fail.

       Furthermore, Plaintiff’s claims should fail because Defendant’s Letter is accurate and

contains no misrepresentation whatsoever. Defendant did intend to add accrued interest to the

Account in the future. SOF, ¶7, Exhibit B ¶8. Pursuant to C.R.S. 5-12-101 et seq., Defendant had

the statutory right to collect interest on the Account. Defendant initially simply chose to waive

accrued interest in an effort to resolve the Account. SOF, ¶7.         There is nothing misleading,

confusing, unconscionable, or unclear about the Letter. The Letter is accurate insofar as it

references interest – though zero at the time – that Defendant intended to collect upon in the future.

Thus, Plaintiff’s claims under 15 U.S.C. 1692e and 15 U.S.C. 1692f must fail.

       A recent case out the Northern District of Illinois considered FDCPA allegations by a

plaintiff who received a letter almost exactly like the Letter in this case. Delgado v. Client

Services, Inc. 2018 WL 1193741 (N.D. Ill. 2018). The plaintiff in Delgado alleged that a collection

letter violated 15 U.S.C. 1692e, among other provisions, when it listed “0.00” on the line for

interest. Id. The court reasoned as follows:



                                                  5
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 6 of 14




               The language in the Letter is clear. It displays the amount due at the
               top, and includes an itemization in the body of the letter, including
               “Interest: 0.00” and “Other Charges: 0.00.” Doc. 33-1, Ex. B.
               Rather than making a false, misleading, or deceptive statement,
               the letter sets forth the amount due and provides an accounting
               of that amount, making it explicit that no part of the amount
               due includes interest or other charges. … Consideration of the
               Letter as a whole reinforces the fact that it is not misleading. There
               is no suggestion that the amount due will change if the balance is
               not paid within a certain period of time and no other mention of
               interest and other charges.

       Delgado v. Client Servs., Inc., 2018 WL 1193741, at *3 - *4 (N.D. Ill. Mar. 7,

2018)(emphasis added) The court in Delgado also references the court in Dick v. Enhanced

Recovery Co., which considered a similar letter and held “the letter was not false, deceptive, or

misleading, noting that ‘the [l]etter did not leave [the plaintiff] in doubt of the nature and legal

status of the underlying debt; nor does it impede the consumer’s ability to respond or dispute

collection.” Id. (citing Dick v. Enhanced Recovery Co. 2016 WL 5678556 (E.D.N.Y. 2016). To

find that a letter that itemizes interest as “zero” to be deceptive, misleading or confusing “places

debt collectors between a rock and a hard place, where they cannot simply list the amount owed,

for fear of being misleading, but likewise, cannot breakdown the amount into categories either, for

fear of being misleading.” Id. “This is clearly not what Congress intended the FDCPA to do…”

Id.

       Plaintiff may argue that if Defendant intended to add interest in the future, certain

disclosures explaining the interest calculation should be made in the Letter. For example, the

Seventh Circuit has offered “safe harbor” language for a collection letter reflecting a balance that

will increase due to increase from day to day. Miller v. McCalla, Raymer, Padrick, Cobb, Nichols

and Clark, L.L.C., 214 F.3d 872, 876 (7th Cir. 2000). In Miller, the court reviewed a collection

letter and offered “safe harbor” language that could be used to clarify the balance owed on a



                                                 6
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 7 of 14




collection letter when interest has accrued and posted to an account. Id. Notably, such language is

not required for FDCPA compliance. Id.

       The Miller case is not on point here as the Letter here does not indicate in any manner that

interest is owed or that the balance due is different from what is clearly stated on the Letter.

Furthermore, the FDCPA requires only that the validation letter state the total amount due as of

the date the letter is sent. 15 U.S.C. 1692g(a)(1); Adlam v. FMS, Inc., 2010 WL 1328958, at *3

(S.D.N.Y. Apr. 5, 2010)(“the FDCPA does not require that debt collection letter warn a consumer

that the debt may increase”); Pifko v. CCB Credit Servs., Inc., 2010 WL 2771832, at *4 (E.D.N.Y.

July 7, 2010)(the collection letter accurately reflected the amount due and there was no obligation

to state the amount may increase over time due to interest); Schaefer v. ARM Receivable Mgmt.,

Inc., 2011 WL 2847768, at *5 (D.Mass. July 19, 2011).

        Plaintiff may also reference Gill v. Credit Bureau of Carbon County to support his position

that the Letter was confusing or misleading. Gill v. Credit Bureau of Carbon County, 2015 WL

2128465 at *6 (D. Colo. 2015). In Gill, the court held that a collection letter violated the FDCPA

because the letter requested an amount (“Total Due”) with interest included without also informing

the plaintiff consumer of the accruing interest. Id. Gill can be distinguished from this case

because, here, the Letter explicitly itemizes the calculation of the balance due by specifying first,

the principal balance due (“Principal $454.20”), and then also the amount of interest due (“Interest:

$0.00”). Exhibit C. Defendant’s Letter in this case is more specific and more informative than

the letter in Gill. Id. Therefore, this court should determine, as a matter of law, that Defendant’s

Letter does not violate the FDCPA.

               1. Plaintiff cannot show Defendant made a material misrepresentation

       As stated above, in order for Plaintiff’s claims to be actionable, this Court must find that



                                                 7
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 8 of 14




the statement in the Letter is materially false. Hahn v. Triumph Partnership, LLC, 557 F.3d 755,

758 (7th Cir. 2009). Courts have declined to impose liability for false statements that are not

material. A misrepresentation is material if it undermines the plaintiff’s ability “to intelligently

choose her action regarding the debt.’” Hill v. Accounts Receivable Services, LLC, 2016 WL

6462119 at *5 (D. Minn. 2016)(dismissing the plaintiff’s claims under §1692e and §1692f because

the plaintiff failed to show that the collection agency’s attempt to collect interest undermined his

ability to act in response to the debt). A material misrepresentation must “objectively affect the

least sophisticated consumer's decision-making.” Elyazidi v. SunTrust Bank, 780 F.3d 227, 234

(4th Cir. 2015). “A false statement is only actionable under the FDCPA if it has the potential to

affect the decision-making process of the least sophisticated debtor, in other words, it must be

material when viewed through the least sophisticated debtor’s eyes.” Jensen v. Pressler &

Pressler,791 F.3d 413, 421 (3d. Cir. 2015). In Wahl v. Midland Credit Management, Inc., the U.S.

Court of Appeals for the Seventh Circuit rejected the plaintiff/appellant’s argument that § 1692e

of the FDCPA only requires that a statement be deemed false in order to be actionable, stating:

            [i]f a statement would not mislead the unsophisticated consumer, it does not
            violate the FDCPA- - even if it is false in some technical sense. For purposes
            of 1692e, then, a statement isn’t “false” unless it would confuse the
            unsophisticated consumer….So, while the FDCPA is a strict liability
            statute…the state of mind of the reasonable debtor is always relevant.

Wahl v. Midland Credit Management, 556 F.3d 643, 645-46 (7th Cir. 2009). Technical falsehoods

do not concern the courts. Donohue v. Quick Collect, Inc.,592 F.3d 1027, 1033 (9th Cir. 2010).

Instead, genuinely misleading statements that may frustrate the consumer’s ability to intelligently

choose his or her response concern courts and are actionable. Id.

       In this case, no rational juror/trier of fact could find that the statement that Defendant pay

“Interest: $0.00” could materially mislead the least sophisticated consumer. The Letter is clear



                                                 8
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 9 of 14




and unambiguous without reference to accruing interest, or a changing balance due. Exhibit C.

The Letter, just as the letter in Wahl, simply provides a breakdown of the amount owed. Id. To

determine that $0.00 written on a collection letter is somehow confusing, or misleading would be

entertaining both bizarre and idiosyncratic interpretations of the FDCPA. Plaintiff has not shown

that reviewing the Letter impacted his ability to respond to the debt in question. Plaintiff has not

alleged that the Letter changed his decision-making or altered his ability to dispute the debt. In

fact, Plaintiff’s alleged “confusion” is so elusive or imagined he cannot point to a specific way in

which the language in the Letter forced him to act or not act in a particular manner.

       Defendant has arguably designed a collection letter that goes beyond the requirements of

the FDCPA by clearly explaining how the amount due to Defendant was calculated. The Letter

itemizes both the principal balance owed and also the interest owed. Id. The Letter accurately

reflects that no interest was owed at the time Defendant mailed the Letter. Exhibit B, ¶6. The Letter

implies nothing about future accrued interest and overtly states nothing about future accrued

interest. Exhibit C.

       In the event this Court determines that a statement that no interest is owed implies to the

least sophisticated consumer that interest may accrue in the future, the Letter here still cannot be

considered misleading or deceptive. Defendant intended to add interest to the Account in the

future if Plaintiff chose not to pay. Exhibit B, ¶ 8. Additionally, and as described in greater detail

below, Defendant is legally entitled to collect interest on unpaid debt. C.R.S. 5-12-101 et seq.

Thus, the Letter was a clear and legally accurate reflection of the balance due Defendant. The

Letter does not violate the FDCPA and summary judgment should be granted in favor of

Defendant.




                                                  9
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 10 of 14




                 B. PLAINTIFF’S CLAIM UNDER 15 U.S.C. 1692f MUST
                    FAIL BECAUSE DEFENDANT WAS LEGALLY
                    ENTITLED TO REQUEST INTEREST

         Plaintiff’s claims must fail as Defendant is legally entitled to request interest. Plaintiff

 alleges Defendant violated 15 U.S.C. 1692f by unfairly suggesting that it could collect amounts

 it is not legally authorized to collect. Complaint, ¶ 31. However, Plaintiff is legally entitled to

 collect interest. The law in Colorado allows for the recovery of statutory interest on unpaid debt

 as follows:

                 When there is no agreement as to the rate thereof, creditors shall
                 receive interest as follows: (b) interest shall be at the rate of eight
                 percent per annum compounded annually for all moneys or the value
                 of all property after they are wrongfully withheld or after they
                 become due to the date of payment or the date judgment is entered,
                 whichever first occurs.

 C.R.S. § 5-12-102 (2018). Here, Defendant’s Letter correctly reflects that interest could be

 recovered from Plaintiff. Exhibit C. Defendant simply decided only to seek the recovery of the

 principal balance on Plaintiff’s account at the time it sent the Letter. Id. There is nothing

 inaccurate, confusing, or misleading about the statement at the top of the Letter, “Interest $0.00.”

 Id. The statement is clear and the statement is supported by Colorado law in that Defendant could

 legally request interest.


         Plaintiff further asserts a violation of 15 U.S.C. 1692f by alleging, that Defendant did not

 intend to add additional charges to the Account. Complaint, ¶31. This is simply not the case. In

 fact, interest accrued on the Account from the date the Account was placed with Defendant.

 Exhibit B, ¶ 7. Defendant simply chose not to post the accrued interest to the Account at the time

 it sent the Letter. Exhibit B, ¶8. Defendant fully intended to post interest at the legal rate as set

 forth by C.R.S. § 5-12-101 et seq. in the event Plaintiff failed to pay the balance due in a timely

 manner. Id. Since Defendant was legally entitled to request interest, and intended to post interest
                                                   10
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 11 of 14




 to the Account in the event Plaintiff failed to pay, there was nothing confusing, misleading,

 inaccurate, or unconscionable about the Letter and summary judgment should be granted in favor

 of Defendant.

                 C. ALTERNATELY, SINCE THE AMOUNT AT ISSUE IS
                    $0.00, THE FDCPA IS INAPPLICABLE AND
                    DEFENDANT IS ENTITLED TO JUDGMENT AS A
                    MATTER OF LAW.

        Alternately, this Court should find that Plaintiff is not entitled to a recovery under the

 FDCPA because the statute is inapplicable to this case. In order to prevail on an FDCPA claim,

 Plaintiff must establish four items: (i) the plaintiff who has been the target of collection activity

 must be a “consumer” as defined under 15 U.S.C. §1692a(3); (ii) the defendant was a “debt

 collector”; (iii) the defendant was collecting a “debt” as defined under 15 U.S.C. § 1692a(5) and

 (iv) the defendant must have engaged in any act or omission in violation of the FDCPA. Villanueva

 v. Account Discovery Sys., LLC., 77 F. Supp. 3d 1058, 1073 (D. Colo. 2015) (citing Sherwood v.

 BRT Corp., No. 12–cv–02782–RM–KMT, 2014 WL 5763191, at *5 (D. Colo. July 8, 2014));

 Lucero v. Bd. of Recovery, Inc., No. CIV 09–0532 JB/WDS, 2012 WL 681797, at *12 (D.N.M.

 Feb. 28, 2012). In order for a plaintiff to establish a violation under these provisions, the debt

 collector must be engaged in prohibited conduct ‘in connection with the collection of a debt.”

 Gorbaty v. Portfolio Recovery Assoc., 355 Fed.Appx. 580, 581 (3d Cir. 2009). Courts have

 reasoned that zero, as a dollar amount, cannot constitute a debt. And it logically follows that when

 there is no debt, there can be no debt collection. Posso v. Asta Funding Inc., No. 07 C 4024, 2007

 WL 3374400, at *3 (N.D. Ill. Nov. 9, 2007); Winter v. I.C. Sys., Inc., 543 F. Supp. 2d 1210, 1214

 (S.D. Cal. 2008) (finding no violation of the FDCPA when the alleged conduct occurred after the

 consumer paid off his debt). The United States District Court for the District of Colorado applied

 the reasoning of the Posso and Winter courts referenced above in a case with similar facts, Huffman

                                                  11
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 12 of 14




 v. BC Services, and held the FDCPA is inapplicable where the conduct is not in connection with a

 debt. Huffman v. BC Services, Inc., 2017 WL 2537106 at *3 (D. Colo. 2017). In Huffman, the

 Court reviewed a BC Services letter reflecting $0.00 owed and determined that there was no

 attempt to collect a debt, and therefore granted Defendant’s motion to dismiss. Id. Like Huffman,

 the alleged offending conduct here falls outside the purview of the FDCPA.

        Here, Plaintiff challenges Defendant’s demand for zero interest. Plaintiff contends that

 asking for no interest is somehow confusing, misleading and unconscionable. Complaint, ¶¶24-

 31. Therefore, Plaintiff’s challenge is not “in connection with a debt” as it is related to a claim

 that no interest is owed.   First, as stated above, Defendant is legally entitled, pursuant to statute

 (or agreement if one), to request interest on the Account. C.R.S. 5-12-102 (2018). Second, the

 Letter at issue is clear and not misleading – zero means zero. Exhibit C. Nothing in the Letter

 insinuates that Plaintiff should pay any amount other than the amount stated on the Letter. Id.

 Finally, the amount of money at issue is $0.00. Plaintiff should not be permitted to allege an

 FDCPA violation for asking Plaintiff to pay nothing in interest. As prior cases have outlined, if

 the challenge is to the collection of no money – the matter falls outside the FDCPA and Plaintiff’s

 claims fail. Therefore, this Court should grant Defendant’s motion for summary judgment as the

 FDCPA does not apply.

        IV.     CONCLUSION

        Plaintiff’s claims under 15 U.S.C. §§ 1692e, 1692f should fail as a matter of law. The

 matter at hand is a request that this Court consider a “bizarre or idiosyncratic” reading of the

 FDCPA in order to find liability against Defendant. No reasonable juror could possibly find that

 a letter reflecting that $0.00 is owed in interest is somehow confusing or misleading and Plaintiff

 cannot show that the statement in the letter materially altered his ability to dispute the debt.



                                                  12
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 13 of 14




 Defendant did not violate the FDCPA in any way in this matter when it crafted its Letter.

 Alternatively, Defendant should be entitled to judgment as a matter of law as Plaintiff’s claims fail

 under the FDCPA as Plaintiff’s entire case surrounds a demand for no interest.

        WHEREFORE, the Defendant, pursuant to Fed.R.Civ.P. 56, respectfully requests that the

 Court enter judgment in its favor, and against Plaintiff, with respect to Plaintiff’s claims in this

 case, and for such additional relief as the Court deems appropriate.


        Respectfully submitted this 8th of March 2019.



                                                         /s/ Veronica L. Vecchio
                                                         Theodore E. Laszlo, Jr., Esq.
                                                         Michael J. Laszlo, Esq.
                                                         Adam L. Plotkin, Esq.
                                                         Veronica L. Vecchio, Esq.
                                                         Laszlo & Associates, LLC
                                                         2595 Canyon Blvd. Suite 210
                                                         Boulder, CO 80302
                                                         (303) 926-0410 (phone)
                                                         (303) 443-0758 (fax)
                                                         Email: vecchio@laszlolaw.com


                                                         Attorneys for BC Services, Inc.




                                                  13
Case 1:18-cv-02488-STV Document 16 Filed 03/08/19 USDC Colorado Page 14 of 14




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2019, I electronically filed the foregoing with the Clerk
 of Court using the CM/ECF system, which will send notification of such filing to the following e-
 mail address:


 nvolheim@sulaimanlaw.com

 thatz@sulaimanlaw.com




                                              By:            /s/ Veronica L. Vecchio
                                                             Veronica L. Vecchio, Esq.




                                                14
